--------------------------------------------------------------------------------

Exhibit 10.29


Third Amendment


to


Senior Revolving Credit Agreement


Among


Rosetta Resources Inc.,
as Borrower,


BNP Paribas,
as Administrative Agent,


and


The Lenders Signatory Hereto




Effective as of May 1, 2007


 
 

--------------------------------------------------------------------------------

 


Third Amendment to Senior Revolving Credit Agreement


This Third Amendment to Senior Revolving Credit Agreement (this “Third
Amendment”) executed effective as of the 1st of May, 2007 (the “Third Amendment
Effective Date”) is among Rosetta Resources Inc., a corporation formed under the
laws of the State of Delaware (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).


Recitals


A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Senior Revolving Credit Agreement dated as of July 7, 2005, as
amended by the First Amendment to Senior Revolving Credit Agreement dated
September 26, 2005 and the Second Amendment to Senior Revolving Credit Agreement
dated December 6, 2006 (as amended, the “Credit Agreement”), pursuant to which
the Lenders have made certain credit available to and on behalf of the Borrower.


B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.


C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.    Defined Terms.  Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Third Amendment, shall have
the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this Third Amendment refer to the Credit
Agreement.


Section 2.    Amendments to Credit Agreement.


2.1           Section 1.02.  The following definitions are hereby added or
amended and restated in its entirety as follows:


“Agreement” means this Senior Revolving Credit Agreement, as amended by the
First Amendment to Senior Revolving Credit Agreement, dated September 26, 2005,
the Second Amendment to Senior Revolving Credit Agreement, dated December 6,
2006 and the Third Amendment to Senior Revolving Credit Agreement, dated as of
May 1, 2007, as the same may from time to time be further amended, modified,
supplemented or restated.


“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:


 
Page

--------------------------------------------------------------------------------

 
 
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
< 50%
³ 50%
< 75 %
³ 75 %
 < 90 %
³ 90 %
LIBOR Margin
1.000%
1.250%
1.500%
1.750%
ABR Margin
0.000%
0.000%
0.250%
0.500%
Commitment Fee Rate
0.250%
0.375%
0.375%
0.375%



Each change in the Applicable Margin or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change, provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.12(a), then the “Applicable Margin” or “Commitment Fee
Rate” means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.


2.2           Section 9.19(b).  Section 9.19(b) is hereby amended and restated
in its entirety as follows (bold indicates changes from the previous Section
9.19(b)):


“(b) Swap Agreements in respect of commodities (including price Swap Agreements,
basis differential Swap Agreements, caps, collars, floors and other similar
agreements described in the definition of “Swap Agreements”) (i) with an
Approved Counterparty and (ii) the notional volumes for which, (when aggregated
with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date each such Swap Agreement is executed, (A) 100% of
the reasonably anticipated projected production (as shown in the most recent
Reserve Report and/or in another engineering report which is in form and
substance satisfactory to the Administrative Agent) from proved, developed,
producing Oil and Gas Properties for each twelve month period during which each
such Swap Agreement is in effect, for the next thirty-six months succeeding the
execution of each such Swap Agreement, (B) 75% of the reasonably anticipated
projected production (as shown in the most recent Reserve Report and/or in
another engineering report which is in form and substance satisfactory to the
Administrative Agent) from proved, developed, producing Oil and Gas Properties
for each twelve month period during which each such Swap Agreement is in effect,
for each twelve month period after the first thirty-six months after each such
Swap Agreement is executed, (C) 50% of the reasonably anticipated projected
production (as shown in the most recent Reserve Report and/or in another
engineering report which is in form and substance satisfactory to the
Administrative Agent) from proved, developed, non-producing Oil and Gas
Properties for each twelve month period during which each such Swap Agreement is
in effect, for the next twenty-four months succeeding the execution of each such
Swap Agreement and (D) 35% of the reasonably anticipated projected production
(as shown in the most recent Reserve Report and/or in another engineering report
which is in form and substance satisfactory to the Administrative Agent) from
proved, developed, non-producing Oil and Gas Properties for each twelve month
period during which each such Swap Agreement is in effect, for the period of
twelve months succeeding the two-year anniversary of the execution of each such
Swap Agreement; provided, however, that for purposes of this Section 9.19(b),
put options and price floors for crude oil and natural gas shall be
disregarded;”


 
Page

--------------------------------------------------------------------------------

 


2.3           Scheduled Redetermination of the Borrowing Base.  Pursuant to
Section 2.07(b), the Borrowing Base shall be increased to $350,000,000,
effective from and including May 1, 2007 to but excluding the next
Redetermination Date.  Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time pursuant to Section 8.13(c) or
Section 9.13.


Section 3.    Conditions Precedent.  The effectiveness of this Third Amendment
is subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 3, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:


3.1           Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Third Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.


3.2           Third Amendment.  The Administrative Agent shall have received
multiple counterparts as requested of this Third Amendment from each Lender.


3.3           No Default.  No Default or Event of Default shall have occurred
and be continuing as of the Third Amendment Effective Date.


Section 4.    Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this Third
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and correct in all material
respects as though made on and as of the Third Amendment Effective Date (unless
made as of a specific earlier date, in which case, was true as of such date);
and (b) that after giving effect to this Third Amendment and to the transactions
contemplated hereby, no Defaults exist under the Loan Documents or will exist
under the Loan Documents.


Section 5.    Miscellaneous.


5.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this Third Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Third Amendment.


 
Page

--------------------------------------------------------------------------------

 


5.2           Ratification and Affirmation of Obligors.  Each of the Obligors
hereby expressly (i) acknowledges the terms of this Third Amendment, (ii)
ratifies and affirms its obligations under the Guarantee Agreement and the other
Security Instruments to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guarantee Agreement and the other
Security Instruments to which it is a party and agrees that its guarantee under
the Guarantee Agreement and the other Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness as
amended hereby.


5.3           Counterparts.  This Third Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 

5.4           No Oral Agreement.  This written Third Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.
 
5.5           Governing Law.  This Third Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
 
Page

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed effective as of the date first written above.




BORROWER:
ROSETTA RESOURCES INC.
                           
By: 
       
Michael J. Rosinski, Executive Vice President, Chief Financial Officer,
Secretary and Treasurer
                 
GUARANTORS:
       
ROSETTA RESOURCES OFFSHORE, LLC
   
ROSETTA RESOURCES HOLDINGS, LLC
   
ROSETTA RESOURCES OPERATING GP, LLC
   
ROSETTA RESOURCES OPERATING LP
           
By: Rosetta Resources Operating GP, LLC, its general partner
                   
By: 
       
Michael J. Rosinski, Executive Vice President, Chief Financial Officer,
Secretary and Treasurer
 

 
Third Amendment - Senior Revolving Credit Agreement
Signature Page -

 

 
 

--------------------------------------------------------------------------------

 




ADMINISTRATIVE AGENT:
BNP PARIBAS,
   
as Administrative Agent
                   
By:
     
Name:
     
Title:
                     
By:
     
Name:
     
Title:
           
LENDERS:
BNP PARIBAS
                   
By:
     
Name:
     
Title:
                     
By:
     
Name:
     
Title:
             
MIZUHO CORPORATE BANK, LTD.
                   
By:
     
Name: 
     
Title:
                     
THE FROST NATIONAL BANK
                   
By:
     
Name: 
     
Title:
   

 
Third Amendment - Senior Revolving Credit Agreement
Signature Page -
 

 
 

--------------------------------------------------------------------------------

 




LENDERS:
AMEGY BANK, NATIONAL ASSOCIATION
                   
By:
     
Name:
     
Title:
                     
WELLS FARGO BANK, N.A.
                   
By:
     
Name:
     
Title:
                     
BANK OF TEXAS, N.A.
                           
By:
     
Name:
     
Title:
                     
ALLIED IRISH BANKS, p.l.c.
                   
By:
     
Name: 
     
Title:
                     
By:
     
Name: 
     
Title:
   

 
Third Amendment - Senior Revolving Credit Agreement
Signature Page -

 

 
 

--------------------------------------------------------------------------------

 




LENDERS:
THE BANK OF TOKYO – MITSUBISHI UFJ, LTD., NEW YORK BRANCH (AS SUCCESSOR BY
MERGER TO UFJ BANK LIMITED)
                   
By:
     
Name: 
     
Title:
                     
COMERICA BANK
                   
By:
     
Name:
     
Title:
                     
JPMORGAN CHASE BANK, N.A.
                   
By:
     
Name:
     
Title:
                     
GUARANTY BANK, FSB
                   
By:
     
Name:
     
Title:
                     
CALYON NEW YORK BRANCH
                   
By:
     
Name: 
     
Title:
             
By:
     
Name: 
     
Title:
   

 
Third Amendment - Senior Revolving Credit Agreement
Signature Page -
 
 
 

--------------------------------------------------------------------------------

 




LENDERS:
WACHOVIA BANK, NATIONAL ASSOCIATION
                   
By:
     
Name: 
     
Title:
             
UNION BANK OF CALIFORNIA, N.A.
                   
By:
   
 
Name: 
     
Title:
   

 

Third Amendment - Senior Revolving Credit Agreement
Signature Page -
  
  

--------------------------------------------------------------------------------